PER CURIAM.
I,We granted defendant’s application for a writ of certiorari in this case on March 30, 2007. State v. Davis, 06-1984 (La.3/30/07), 953 So.2d 59. After hearing oral arguments on May 23, 2007, and reviewing the record of the matter, we conclude the judgment below does not require the exercise of this court’s supervisory authority. Accordingly, we recall our order of March 30, 2007, as improvidently granted, and we deny defendant’s writ application.
CALOGERO, C.J., dissents from recall of this writ and assigns reasons.
WEIMER, J., dissents.